COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00289-CR


THE STATE OF TEXAS                                                       STATE

                                       V.

SCOTT ELLERY CRAWFORD JR.                                            APPELLEE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1344184

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      The State appeals the trial court’s granting of Appellee Scott Ellery

Crawford Jr.’s motion to suppress the results of blood tests resulting from an

involuntary blood draw pursuant to a search warrant.        Although there are

certainly problems with the warrant and supporting affidavit, the legislature has

enacted article 38.23(b) of the code of criminal procedure, known as the “good

      1
       See Tex. R. App. P. 47.4.
faith exception.” 2 The Texas Court of Criminal Appeals instructs us that article

38.23(b) means that

      [e]vidence obtained by a police officer acting in good faith reliance
      upon a warrant based upon a magistrate’s determination of probable
      cause should not be rendered inadmissible due to a defect found in
      the warrant subsequent to its execution. 3

      We therefore sustain the State’s seventh point, which is dispositive; do not

reach the State’s remaining points; 4 reverse the trial court’s suppression order;

and remand this case to the trial court for further proceedings consistent with this

opinion.




                                                   /s/ Lee Ann Dauphinot
                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, GABRIEL, and SUDDERTH, JJ.

GABRIEL, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 19, 2015




      2
       Tex. Code Crim. Proc. Ann. art. 38.23(b) (West 2005).
      3
       Dunn v. State, 951 S.W.2d 478, 479 (Tex. Crim. App. 1997).
      4
       See Tex. R. App. P. 47.1.



                                         2